         Case 1:17-cv-03392-VEC Document 258 Filed 11/10/20 Page 1 of 1
DAVID A. JOFFE, ESQ.                           ___________________________
155 Christopher Columbus Drive, Jersey City, NJ 07302 • 516-695-7086 • davidajoffe@gmail.com

November 10, 2020

VIA ECF

The Honorable Valerie E. Caproni
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: Joffe v. King & Spalding LLP, No. 17-cv-3392-VEC-SDA

Dear Judge Caproni:

The undersigned is the plaintiff in the above-captioned action, proceeding pro se. On behalf of
both parties, the undersigned writes to inform the Court that the parties hereby stipulate to a
nonjury trial on the pending ERISA claim in the above-captioned action.

The complaint in the above-captioned action consists of two claims⸺for breach of the implied-
in-law obligation set forth in Wieder v. Skala, 80 N.Y.2d 628, 609 N.E.2d 105 (1992), and for
unlawful interference with benefits in violation of Section 510 of the ERISA, see 29 U.S.C. §
1140⸺with a jury demand asserted as to both claims. (See Doc. No. 1 at 12-14, 15.) In the
parties’ Proposed Joint Pretrial Order, Defendant stated that it “does not object to a jury trial with
respect to Plaintiff’s Wieder claim, but objects to a jury trial with respect to Plaintiff’s ERISA
claim.” (See Doc. No. 224 at 3.) Thus, in its Order dated October 23, 2020, this Court directed
the parties to brief the issue of whether the undersigned is entitled to a jury trial on the ERISA
claim. (See Doc. No. 253 at 3.)

Subsequent to this Court’s October 23, 2020 Order, the parties held a meet-and-confer at which
they agreed to stipulate to a nonjury trial on the ERISA claim. Accordingly, and pursuant to
Federal Rule of Civil Procedure 39(a)(1), the parties hereby wish to enter their stipulation to a
nonjury trial on the ERISA claim in the record.

In addition, because the instant stipulation renders the issue of entitlement to a jury trial on the
ERISA claim moot, the parties also respectfully request that this Court cancel the portion of its
October 23, 2020 Order directing the parties to submit briefing on that issue.

Thank you for your consideration of the foregoing.

                                                                Respectfully submitted,

                                                                     /s/ David A. Joffe       e
                                                                David A. Joffe, Esq. (pro se)
                                                                155 Christopher Columbus Drive
                                                                Jersey City, NJ 07302
                                                                516-695-7086
                                                                davidajoffe@gmail.com

cc (via ECF): All counsel
